UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6337



TIMOTHY BRYAN LARRIMORE,

                Plaintiff -Appellant,

          v.


ODELL WILLIAMSON; TED PARKER; DECAROL WILLIAMSON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:08-cv-00008-D)


Submitted:   July 18, 2008                 Decided:   August 5, 2008


Before MICHAEL and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Timothy Bryan Larrimore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Timothy Larrimore appeals from the district court’s order

dismissing, under 28 U.S.C. § 1915(e)(2)(B) (2000), his civil

action against Odell Williamson and others in which Larrimore

sought to confiscate all of the Defendants’ possessions based on an

allegation of wrongdoing by the Defendants.     He also appeals from

the district court’s order imposing sanctions and a prefiling

injunction.   We have reviewed the record and find no reversible

error as to the order dismissing the complaint.       Accordingly, we

affirm in part for the reasons stated by the district court.

Larrimore v. Williamson, No. 7:08-cv-00008-D (E.D.N.C. Feb. 4 & 5,

2008).

          We review the imposition of a prefiling injunction for

abuse of discretion.   Cromer v. Kraft Foods N. Am., Inc., 390 F.3d

812, 817 (4th Cir. 2004).        Federal courts may issue prefiling

injunctions   when   vexatious   conduct   hinders   the   court   from

fulfilling its constitutional duty. Id.; Procup v. Strickland, 792

F.2d 1069, 1073-74 (11th Cir. 1986) (en banc).       Before enjoining

the filing of further actions, however, the district court must

afford the litigant notice and an opportunity to be heard. Cromer,

390 F.3d at 819; In re Oliver, 682 F.2d 443, 446 (3d Cir. 1982).

Here, the district court sua sponte issued the injunction. Because

the court imposed the injunction without affording Larrimore an




                                  -2-
opportunity to be heard, we vacate the order and remand for further

proceedings.

          Accordingly, while we affirm the order dismissing the

civil action, we vacate and remand for further proceedings the

order imposing sanctions and a prefiling injunction.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   AFFIRMED IN PART;
                                        VACATED AND REMANDED IN PART




                               -3-